                                                Case 1:19-cv-25046-RNS Document 108-7 Entered on FLSD Docket 01/09/2020 Page 1 of 2
FTC v. On Point Global, LLC
2019 Data Revenue
                                                                                                                                         EXHIBIT G
Channels Only (SMS, Push, Email, Trading)

Domain                                  Jan               Feb          Mar          Apr             May            Jun          Jul               Aug         Sep               Nov              Dec              Grand Total      Notes
N/A ‐ Channel (not site generated)       $       46,608    $ 61,620    $   57,179    $     91,482   $ 214,840       $ 337,070 $        370,085     $ 367,945 $       417,163    $     438,206    $     697,481    $ 3,099,676      There are no domains associated when data is monetized.
zeta.com                                 $      116,379    $ 112,991   $ 143,233     $    156,562   $ 151,438       $ 158,690 $        156,934     $ 161,532 $       150,654    $     133,271    $     114,598    $ 1,556,283      This domain is not owned by OnPoint Global ‐ Channel revenue
Avenue I Sites                           $          144    $      89   $       36    $          4   $   16,808      $    5,065 $        53,304     $ 213,096 $       182,087    $     195,875    $     182,752    $     849,260    These domains are not owned by OnPoint Global ‐ Channel revenue
Misc Domains                             $      104,179    $ 76,269    $   59,574    $     62,663   $   43,105      $   25,568 $         8,332     $   6,009 $           645    $         ‐      $         ‐      $     386,344    Revenue is not tracked separately for these domains
localhometips.com                        $       61,255    $ 76,047    $ 119,121     $    126,827   $ 170,156       $ (159,328) $      (78,052)    $        3 $             3   $           13   $      40,158    $     356,204
section‐8‐housing.org                    $       48,295    $ 70,263    $   84,608    $     81,185   $ (88,583)      $   20,966 $        17,877     $   3,470 $         7,380    $       5,542    $      29,328    $     280,330
section8assistance.org                   $       60,158    $ 28,734    $   54,743    $     68,301   $ (67,528)      $    7,590 $         7,869     $   5,990 $        14,831    $       9,517    $      25,758    $     215,962
checkeligibility.org                                                                                $       64      $    1,322 $        20,219     $  38,296 $        36,492    $      26,101    $      27,578    $     150,072
allassistanceprograms.com                                                                           $       10      $      810 $         5,462     $  37,886 $        34,705    $      27,231    $      25,097    $     131,202
bettercareermoves.com                       $    24,963 $     20,743   $   28,447   $      37,397   $   38,326      $  (36,103) $      (13,430)    $     412 $           227    $           14   $       3,509    $     104,506
topfinancereviews.com                       $    13,672 $     13,586   $   20,540   $      24,649   $   28,299      $   (3,750) $       (2,645)    $        2 $          ‐      $            1   $         955    $      95,309
unemploymentclaims.org                      $    21,829 $     17,125   $   12,794   $       9,496   $   (8,889)     $    3,577 $         5,356     $   3,661 $         3,571    $       4,935    $      11,321    $      84,778
foodstampsinformation.com                               $          0   $    4,297   $      10,821   $   15,247      $   24,788 $        21,861     $  22,522 $       (17,999)   $         (92)   $         136    $      81,583
tanfassistance.org                                                                                  $        2      $      276 $         5,916     $  16,905 $        17,842    $      15,871    $      19,457    $      76,268
bestfinancialassistance.org                                                                                                                                    $       9,904    $      15,358    $      28,924    $      54,186
assistance‐programs.org                                                                                                                            $     402 $         1,134    $      18,984    $      32,784    $      53,303
section‐8‐apartments.org                    $    16,398 $     12,069 $     12,997 $        10,258 $      (6,637) $         (300) $           1     $       11 $          660    $         688    $       5,981    $      52,126
medicaid‐help.org                           $    11,695 $      9,782 $      9,171 $         6,047 $      (3,187) $        1,116 $        4,704     $   2,364 $           696    $       2,191    $       6,259    $      50,840
topfinancialprograms.com                                                                                                                                       $       3,957    $      12,041    $      29,200    $      45,197
foodstamps‐help.com                                                                                 $        32  $          243    $       406     $     389 $           302    $       7,056    $      30,490    $      38,917
section8assistance5.org                                   $    3,072 $     23,421 $        22,028   $   (14,105) $         (723)   $        80     $     145 $           449    $         292    $       2,582    $      37,242
All domains                                                          $     11,756 $        17,878   $     3,536  $            8    $         5     $        1 $        1,796    $         734    $         914    $      36,628    Revenue is not tracked separately for these domains
section8‐listings.com                                                             $         1,049   $     2,540  $        3,225    $     2,952     $   1,514 $         6,261    $       9,126    $       5,218    $      31,885
healthresourcenow.com                       $     6,825 $      5,569   $    5,936 $         9,881   $     6,381  $       (6,072)   $    (3,227)    $     ‐     $            6   $            8   $       1,535    $      26,843
food‐stamps.org                             $     7,232 $      5,290   $    4,387 $         2,139   $    (3,555) $          212    $        95     $       88 $            14   $            9    $      9,294     $     25,204
my‐dmv.org                                  $     3,153 $      2,021   $    3,305 $         4,482   $     3,380  $        1,149    $       601     $   1,080 $           958    $         835     $        751     $     21,713
section8assistance1.org                                 $        309   $   10,568 $        32,079   $   (29,135) $         (600)   $        20     $     ‐     $       1,569    $         731    $       5,139    $      20,679
career‐assistance.org                                                                                            $          ‐      $       218     $     ‐     $           82   $         680    $      19,341    $      20,321
trading                                     $        20 $         10 $         15 $             2 $           1 $             0    $        25     $       79 $        2,171    $      15,232    $         ‐      $      17,555
unemploymentassistance.org                  $        38 $      1,085 $      3,309 $         6,207 $      (3,551) $            3    $       402     $     577 $         1,059    $       2,026    $       6,335    $      17,490
dmv.com                                     $    10,580 $      4,997 $      1,398 $             8                                                                                                                 $      16,983
unemployment‐guidance.com                                                                                                                                                    $          1,370 $         15,445    $      16,815
medicaid‐guide.org                          $     3,895 $      2,924 $      2,571 $         1,836 $      (3,045) $           (0) $        236 $               66 $        32 $          1,206 $          2,888    $      12,609
foodstampbalance.net                                    $        208 $        226 $           226 $        (403) $          (84) $        ‐   $          ‐                                    $          9,251    $        9,424
financial‐portal.org                                                                              $         ‐    $        1,208 $         501 $          364 $           514 $          2,675 $          3,924    $        9,187
topassistanceprograms.com                                                                                                                                                    $            673 $          7,059    $        7,731
health‐resources.org                                                                                                               $      199 $          473 $         2,666 $          3,549 $            758    $        7,645
senior‐assistance.org                                     $     132 $       6,580 $         1,485 $      (1,080) $          (69)                                                                                  $        7,048
housing‐portal.org                                                                                                                                                              $         989    $       5,689    $        6,678
medicaidguideassistance.com                 $         0 $        230 $        243 $         1,557 $       (549) $          (35) $              94 $        60 $            48   $         958    $       3,941    $        6,547
veteran‐affairs.org                         $     1,078 $      1,757 $      1,904 $         1,084 $       (537) $          139 $               70 $      298 $           174    $           98   $           89   $        6,154
financial‐guide.org                                                                                                                                           $            13   $       2,104    $       4,010    $        6,126
texas‐benefits.org                          $       912 $      2,471 $      2,238 $           263 $        (99)    $         (7)   $       ‐      $      ‐    $          ‐      $         ‐      $         ‐      $        5,779
maryland‐unemployment.org                   $     3,110 $      1,303 $        329 $           246 $       (140)    $        (35)                              $            33   $           35   $         137    $        5,018
section8assistance.org.get‐started3                                                               $       (401)    $        (77)   $       ‐      $      ‐    $        1,098    $         641    $       3,124    $        4,384
californiaunemployment.org                  $     1,069 $       845 $         648 $           856 $       (725)    $        (37)   $       ‐      $      ‐    $            90   $         482    $       1,044    $        4,271
texas‐unemployment.org                      $     1,590 $       973 $       1,050 $           508 $       (479)    $        (23)                  $      ‐    $            49   $         119    $         415    $        4,202
texas‐foodstamps.org                        $     1,270 $       802 $         650 $           409 $       (665)    $        (39)                              $          ‐      $            2   $       1,503    $        3,932
housing‐benefits.org                                                                              $       (950)    $     (1,238)   $           16 $         5 $        1,218    $         710    $       4,050    $        3,810
newyork‐foodstamps.org                      $       959 $        683 $        625 $           350 $       (810)    $        (25)   $       ‐      $      ‐    $          ‐                       $       1,700    $        3,482
floridaunemploymentclaims.org               $       747 $        673 $        690 $         1,035 $       (696)    $        (63)   $       ‐      $      ‐    $            71
                                                                                                                                                                            $            203     $         577    $        3,238
pennsylvania‐unemployment.org               $     1,723 $      1,052 $        735 $           270 $       (894)    $        (61)                              $            24
                                                                                                                                                                            $             46     $         291    $        3,187
housing‐help.com                                                                                                                                                            $            175     $       2,983    $        3,158
section8assistance4.org                                $        221 $       1,192 $         4,827 $      (6,005) $         (302) $         ‐      $       ‐      $      692 $            435     $       1,992    $        3,051
florida‐foodstamps.org                      $      775 $        574 $         554 $           316 $        (320) $          (26) $         ‐      $       ‐      $      ‐                        $       1,058    $        2,930
financial‐support.org                                                                                                                                            $      540 $           1,096    $       1,102    $        2,738
carreg.org                                                                                                                       $         ‐      $           92 $      923 $             838    $         641    $        2,493
georgia‐foodstamps.org                      $      733 $        544 $         354 $          276 $        (419) $            (3) $         ‐      $       ‐                                      $         895    $        2,380
section8assistance.org.get‐started26                                                                                                                             $      160 $            262     $       1,576    $        1,997
washington‐unemployment.org                 $      824 $        718 $         337 $          208 $        (316) $           (40) $         ‐      $       ‐      $       26 $             41     $         172    $        1,971
                                                Case 1:19-cv-25046-RNS Document 108-7 Entered on FLSD Docket 01/09/2020 Page 2 of 2
FTC v. On Point Global, LLC
2019 Data Revenue
                                                                                                                                            EXHIBIT G
Channels Only (SMS, Push, Email, Trading)

Domain                                  Jan          Feb              Mar            Apr            May         Jun                  Jul            Aug            Sep              Nov             Dec          Grand Total       Notes
food‐stamps.com                          $       398 $        425     $        345    $       352   $     (676) $          (48)                                                                     $     1,029 $         1,825
illinois‐unemployment.org                $       896 $        476     $        406    $       232   $     (460) $          (91)                     $        ‐      $           35 $             84 $       201 $         1,779
womeninfantschildrenoffice.com                        $       176     $        542    $     1,217   $     (399) $           (9)      $        ‐                                                                  $        1,527
southcarolinafoodstamps.org                 $    460 $        296     $        247    $       201   $     (198) $           (4)                     $        ‐                                   $          514 $         1,516
missouri‐unemployment.org                   $    620 $        393     $        201    $       158   $     (327) $          (21)                                     $           43 $          56 $          205 $         1,327
pennsylvania‐foodstamps.org                 $    489 $        351     $        194    $       126   $     (241) $           (4)                                                                  $          388 $         1,303
california‐foodstamps.org                   $    606 $        361     $        322    $       223   $     (861) $          (98)      $        ‐                  $          ‐                    $          724 $         1,277
unemploymentassistance4.org                                           $        354    $     2,207   $   (2,823) $         (278)                                  $          354     $        358 $        1,037 $         1,209
wisconsin‐unemployment.org                  $    487 $        262     $        178    $       101   $      (92) $           (9)      $        ‐                  $            15    $         20 $            62 $        1,023
unemploymentclaimsassistance.org            $      4 $          3     $         18    $       146   $      122 $           104       $        145 $          243 $          168     $         35 $            24 $        1,011
north‐carolina‐unemployment.org             $    729 $        338     $        267    $       210   $     (845) $         (132)      $        ‐   $          ‐   $           33     $         66 $          313 $           979
wicassistance.org                                                     $         44    $        63                                                                                                $          856 $           962
indianafoodstamps.org                       $    226 $        217     $        138    $       136   $      (144)$            (2)                                                                 $          382 $           954
ebtcardbalance.com                                   $        326     $        366    $       389   $      (259)$          (27) $             ‐     $        ‐                                   $          111 $           906
unemploymentassistance2.org                          $          1     $        301    $       420   $       (72)$          (15)                                     $           5 $            1 $            29 $          670
florida‐assistance.org                      $     45 $        212     $        282    $         1   $        (1)$          ‐                                        $           5                $             1 $          545
section8‐information.org                                                                                        $          ‐     $            437                                                                $          437
section8housinginfo.org                                           $              3   $        169 $        172 $             74 $             ‐                                     $            0 $        ‐    $          419
california‐assistance.org                   $     88 $         77 $            173   $           5 $        (4)                                                     $       ‐                                    $          339
gov‐loans.org                               $     79 $        203 $             20   $        ‐                                 $             ‐                                                                  $          302
unemploymentoffice.org                      $     18 $         73 $             70   $        107 $        (116) $         (13)                     $        ‐      $            2 $           1 $          124 $           267
medicaidinformation.org                                                              $          90               $           8 $                  8 $            24 $           24 $          39 $            28 $          221
liheapassistance.org                                                                                                                                $            37 $           12 $          45 $            69 $          163
kentuckyfoodstamps.org                      $    109 $        10 $              10 $              6 $           (6) $          2                                                                 $            22 $          153
wellness‐guide.org                                                                                                                                                  $           4 $           47 $            98 $          149
aboutunemployment.org                       $      1 $        38      $          2 $           11   $           (2)                                 $        ‐      $           2 $           18 $            66 $          136
Domain                                      $      8 $        49      $          7 $           39   $            2                                                                                               $          105
tennesseefoodstamps.org                     $     30 $        11      $         15 $            8   $           (7) $          (8)                                                                  $         48 $            97
section8assistance2.org                              $         7      $         67 $           25   $           (5) $          (4)                                                                               $            89
eligibilityassistance.org                                                          $           84   $       ‐                                       $        ‐                                                   $            84
arizona‐assistance.org                      $      1 $            1 $           77 $            1                                                                                                                $            80
missourifoodstamps.org                      $     27 $            4 $            5                                                                                                                  $         13 $             50
governmentassistanceonline.com                                                                                                                                                                      $         47 $             47
ohio‐assistance.org                         $     10 $            9 $              9 $          1 $           (4) $        ‐   $              ‐                                     $        ‐      $          2 $             26
recipestastyvideos.com                                                                            $           12 $           9 $              ‐     $        ‐      $       ‐       $        ‐      $       ‐    $            21
majornewschannel.com                                    $         9   $          12 $         ‐   $         ‐     $        ‐   $              ‐     $        ‐      $       ‐       $        ‐      $       ‐    $             20
georgia‐assistance.org                      $         3 $         2   $          10 $           0                                                                                                                $             15
pennsylvania‐assistance.org                 $         0 $         1   $           7                                                                                                                              $              8
push.com                                    $         3 $         1   $        ‐    $         ‐     $       ‐      $       ‐                                                                                     $              4
unemploymentassistance3.org                                                                                                                                         $           1                   $          1 $              2
foodstamps‐states                           $         1                              $        ‐                                                                                                                  $              1
unemployment‐states                         $         1                              $        ‐     $       ‐      $       ‐         $        ‐                                     $        ‐      $       ‐    $              1
housingadvice.org                                                                                                                                                                                   $          0 $              0
health‐benefits.org                                                                                                                                                 $       ‐                       $       ‐    $           ‐
myseniorassistance.org                                                                                                                                              $       ‐   $            ‐      $       ‐    $           ‐
NO‐DOMAIN                                   $     ‐       $   ‐   $            ‐   $          ‐     $       ‐      $       ‐         $        ‐     $        ‐      $       ‐                                    $           ‐
unemploymentapplication.org                 $     ‐       $   ‐   $            ‐   $          ‐     $       ‐                        $        ‐     $        ‐      $       ‐                                    $           ‐
unemploymentassistance1.org                                       $             20 $          141   $      (309)   $        (2)                                     $        28 $                5 $        114 $              (4)
unemploymentassistance5.org                                       $             12 $          176   $      (205)   $       (17)                                     $         0 $                3 $          22 $             (8)
foodstamps.org                              $         0 $     161 $            289 $          188   $    (1,023)   $       (76) $             ‐     $        ‐                                     $        211 $          (248)
callpoint‐creditrepairassistance.org                                                                $      (490)   $      (104) $             ‐     $        ‐      $           10 $             1 $          15 $         (567)

                                            $ 577,447 $ 542,273 $           696,776 $      804,430 $    441,201 $       383,223 $          587,074 $      886,038 $      887,730 $        961,960 $ 1,445,947 $       8,214,099
